Citation Nr: 0328967	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The late veteran served on active duty from September 1950 to 
July 1954.  The appellant is the veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death.


FINDINGS OF FACT

1.  The veteran died in February 2002 as the result of a 
cerebrovascular accident due to, or as a consequence of 
duodenal ulcers.

2.  At the time of the veteran's death, service connection 
was in effect for a scar of the left elbow, rated 
noncompensably disabling and chronic active duodenal ulcers, 
rated 40 percent disabling.

3.  The medical evidence supports the conclusion that the 
veteran's fatal cerebrovascular accident in February 2002 was 
brought about by his service-connected duodenal ulcers.


CONCLUSION OF LAW

The veteran's service-connected duodenal ulcers substantially 
contributed to the cerebrovascular accident which caused his 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the claimant and her representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  
During the course of his appeal the claimant was notified of 
the VCAA through the application of regulatory provisions 
contained in 38 C.F.R. § 3.159 (2003) which, in the course of 
his appeal, have been found by the United States Federal 
Circuit Court to be inconsistent with the law upon which they 
were based.  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, because the benefit sought on 
appeal is being granted in full, there is no harm or 
prejudice to the appellant's claim despite the aforementioned 
defects in providing her with proper notification of, and 
compliance with the duty to assist provisions of the Veterans 
Claims Assistance Act of 2000.

Factual Background

The veteran was service connected for a scar of his left 
elbow which was rated noncompensably disabling and chronic, 
active duodenal ulcers which were rated 40 percent disabling 
at the time of his death.  His death certificate shows that 
he died n February 2002.  No autopsy was performed following 
his death.  The medical examiner who produced the death 
certificate determined that the veteran's immediate cause of 
death was a recurrent cerebrovascular accident which was due 
to, or a consequence of duodenal ulcers which were due to, or 
a consequence of diabetes mellitus.

The appellant filed a her claim for service connection for 
the veteran's cause of death in February 2002.  Pursuant to 
her claim, the veteran's claims file and medical history were 
reviewed by a VA nurse practitioner who was asked to provide 
an opinion regarding how the veteran's service-connected 
duodenal contributed to his recurrent cerebrovascular 
accident.  The nurse practitioner concluded that the records 
presented in the claims file did not suggest an association 
with the veteran's death and his service-connected duodenal 
ulcers.

In support of her claim, the appellant submitted a written 
statement dated May 2002 from Billy M. Pickering, M.D., who 
reported in his correspondence that he treated the veteran 
and that it was his opinion that the veteran's cause of death 
was directly related to his duodenal ulcers which caused pain 
and intestinal obstruction which subsequently resulted in the 
fatal cerebrovascular accident.  Dr. Pickering also referred 
to the coroner's similar conclusion as presented in the 
veteran's death certificate.

Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).

Service connection for the cause of death can also be granted 
if the evidence establishes that service-connected disability 
constituted a contributory cause of death.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, with debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c) (2003).

Our review of the pertinent medical evidence associated with 
this case shows that both the medical examiner who produced 
the veteran's death certificate and the veteran's private 
physician, Dr. Pickering, held the opinion that his service-
connected duodenal ulcers materially contribute to the 
cerebrovascular accident which caused his death in February 
2002.  The only evidence which counters the opinions of the 
two aforementioned physicians is the May 2002 opinion of the 
VA nurse practitioner, who found no relationship between the 
veteran's ulcers and his fatal stroke.  We note that Dr. 
Pickering additionally stated as his rationale for his 
opinion that the pain and intestinal obstruction produced by 
the veteran's duodenal ulcers subsequently resulted in the 
cerebrovascular accident which caused his death.  

After reviewing the above evidence, we conclude that the 
opinions of the medical examiner and the private physician 
which favor the appellant's claim probatively outweigh the 
unfavorable opinion of the VA nurse practitioner by dint of 
their higher medical qualification as accredited physicians, 
and also because the two physicians are in basic concurrence 
with each other in causally linking the veteran's chronic 
ulcers with his fatal stroke.  Although the physician's 
opinion are rather sparse in detail, such that it may be 
desirable to obtain a more detailed rationale for the 
physicians' nexus opinions, we find, nevertheless, that the 
evidence is sufficient on its own to support a favorable 
determination for the appellant in this appeal.  Her claim of 
entitlement to service connection for the veteran's cause of 
death is therefore granted.


ORDER

Service connection for the veteran's cause of death is 
granted, subject to the controlling laws and regulations 
which govern awards of VA compensation.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



